         Case 19-15865           Doc 35       Filed 08/23/19 Entered 08/23/19 09:39:05                    Desc Main
                                                Document     Page 1 of 1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Susanna Cordero                                           )       Case no. 19-15865
                                                                 )
                                                                         Chapter 13
                                                                 )
                                               Debtor
                                                                 )       Judge: Pamela S. Hollis
                                                                 )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

   Susanna Cordero                                                                    David M Siegel
   1863 S. Wentworth Cir                                                              790 Chaddick Dr
   Romeoville, IL 60446                                                               Wheeling,IL 60090


   Please take notice that on Friday, September 6, 2019 at 10:30 am, a representative of this office shall appear before the
   Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
   present the motion set forth below. Your rights may be affected. You should read these papers carefully and
   discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
   you may wish to consult one.)

   I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
   Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
   Friday, August 23, 2019.
                                                                               /s/ Jenn Karmia
                                                                              For: Glenn Stearns, Trustee




MOTION TO DISMISS FOR FAILURE TO FILE REQUIRED DOCUMENTS UNDER § 521(a)(1) AND 1307(c)

   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to 11 U.S.C §
   521(a)(1) and 1307(c) and in support thereof, states the following:
   1. The debtor filed a petition under the Bankruptcy Code on June 03, 2019.
   2. The debtor has failed to file the Statement of Current Monthly Income (122C-1).
    WHEREFORE, the Trustee prays that this case be dismissed for cause pursuant to § 521(a)(1) and 1307(c).

                                                                             Respectfully Submitted;

    Glenn Stearns, Chapter 13 Trustee                                        /s/ Gerald Mylander
    801 Warrenville Road, Suite 650
                                                                             For: Glenn Stearns, Trustee
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
